PER CURIAM.
Fredrick Coker appeals from the summary denial of Ms motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for the correction of the clerical error on the written sentence in case number 89-12258, to show that Coker is not serving a habitual offender sentence. We affirm the demal of Ms motion in all other respects.
Affirmed in part and remanded for correction of sentence.
PATTERSON, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.